Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on December 3rd 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose a machine readable identifier as recited in claim 3. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “the fluid distributor pad is configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths.” –in claim 2 lines 3-4. 
invoke 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of dividing a portion of the sample substantially equally among a plurality of flow paths. There, the claim is indefinite and is rejected under 35 U.S.C. 112(b) for pre-AIA  35 U.S.C 112, second paragraph
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “the fluid distributor pad is configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the claim refers to the functionality of the “fluid distributor pad” dividing the sample deposition substantially equally among a plurality of flow paths, there is no clear indication of the structure doing so. The “fluid distributor pad” could be a generic place holder without referring to a specific structure such as “the microfluidic elements having a pattern of hydrophobic material” as indicated in the specification –see [0003][0011] at least. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 is indefinite and vague in particular reciting limitation “backward orientation”. Something that is backward has to be relative to a reference point. Backward to what?
Claim 11 recites the limitation "the test" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono et al. (US 2009/0263854A1) in view of Dimagno et al. (US 2016/0025715A1).
 
Regarding Claim 1 Jacono et al. teaches a multiplexed lateral flow assay device (abstract; “laminated device having two immunoassay test strips for detection of two analytes in a sample” reads on multiplexed in paragraph [0061]), comprising: 
an impermeable internal reservoir having a body with an upper surface, a lower surface, and an opening in the body to receive a sample deposition (figure 8: element 
two or more lateral flow assays having a plurality of flow lines (--see paragraph [0061]: a laminated device having a two immunoassay test strips for detection of two analytes in a sample; also figure 6); 
an impermeable paper top cover (overlamina 20; figure 8) having a first window arranged over the opening of the internal reservoir (opening 25; figure 8), and a second window arranged over a test result of the lateral flow assays (opening 26; figure 8); and
  an impermeable housing element arranged below the impermeable top cover (middle lamina 40), 
wherein the reservoir, and the two or more lateral flow assays are arranged within the housing element (see figure 8 and 9 where it shows the lateral flow assay arranged within the reservoir inside the housing element), and 
wherein the housing element includes a spacer element configured to provide a gap between the two or more lateral flow assays and the impermeable paper top cover (“the test strips can be positioned side by side, such that a test result from a first strip is visible in a first viewing window, and a test result from a second strip is visible in a second viewing window such as windows 26a , 26b of FIG 6” – para [0061]; “Other laminated analyte assay devices include two or more assay strips, which can be placed between a common support strip and over-lamina” – para [0071]). 
While Jacono et al. disclose that their device can contain multiple test strips using the same inlet, and using one or more samples in one of their embodiments as described in [0061] and shown in figure 6. They are not clear on the mechanism of fluid Jacono et al. are silent on a fluid distributor pad arranged in fluid communication with a lower surface of the internal reservoir which is found in the housing element, the fluid distributor pad comprising a paper based microfluidic element having a pattern of a hydrophobic material to distribute the sample deposition substantially equally among a plurality of flow paths. 
Dimagno et al. teach a multiplexed lateral flow assay device with a diverter (–see elements 130 & 230) arranged in relation to the at least two test elements. Further, the fluid distributor pad (diverter element 130) arranged in fluid communication with a lower surface of the internal reservoir which is found in the housing element (-see paragraph [0065]: “the diverter 130 is at least partly arranged over or contacting less than the entirely of each of the test elements”.), the fluid distributor pad comprising a paper (“the diverter comprises a single porous member 230” and “the porous member 230 can include filter paper, cellulose..” –see para [0071]) based microfluidic element having a pattern of a hydrophobic material (porous member 230 is partly coated with a “blocking material” e.g., plastic or another material substantially impermeable to the fluidic sample 101 –see para [0074]) to distribute the sample deposition substantially equally among a plurality of flow paths (the diverter’s is configured to conduct respective portions of a fluidic metered sample form the common sample addition area to each of the at least two test elements –see para [0010]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assay method of Jacono et al. to include the diverter of Dimagno et al. because it would allow for the two test elements of Jacono et al. to receive respective portions of a single fluidic sample from Jacono et al. and Dimagno et al. because each reference is drawn to the art of using lateral flow assays for the detection of analytes using similar material. 

Regarding Claim 2 Jacono et al. teaches the multiplexed lateral flow assay device according to claim 1, wherein:
the housing element further comprises an impermeable paper bottom cover (support strip 12). However Jacono et al. are silent on a fluid distributor pad configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths.
Dimagno et al. teach a multiplexed lateral flow assay device with a diverter (element 130) configured to divide a portion of the sample deposition in the internal reservoir substantially equally among a plurality of flow paths. ([0010][0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assay method of Jacono et al. to include the diverter of Dimagno et al. because it would allow for the two test elements of Jacono et al. to receive respective portions of a single fluidic sample from the sample addition area [0023] A person of ordinary skill in the art reasonably would have expected success in combining Jacono et al. and Dimagno et al. because each reference is drawn to the art of using lateral flow assays for the detection of analytes using similar material. 
Regarding Claim 4 Jacono et al. teach the multiplexed lateral flow assay device according to claim 1, wherein the two or more lateral flow assays include a test result 

Regarding Claim 5 Jacono et al. teach the multiplexed lateral flow assay device according to claim 1, further comprising a plurality of strategic pressure elements arranged between the impermeable paper top cover and an upper portion of the lateral flow assays ( Jacono describes that embossing structural features to the overlamina to add functionality can be added; “the overlamina may be embossed, ribbed, or textured to increase its rigidity, facilitate handling with gloved or wet hands, or otherwise add functionality. –see para [0067]). 

Regarding Claim 6 Jacono et al. teach  the multiplexed lateral flow assay device according to claim 5, wherein the plurality of strategic pressure elements are laterally arranged to increase contact pressure at predetermined interfaces of the two or more lateral flow assays. (Jacono describes that the embossing can provide recess for the assay strip; “One particular embossed pattern provides a recess having sufficient depth to at least partially contain the assay strip.” –see para [0067] which is a “functionality that can be added” structurally to increase contact pressure at a certain interference as the claimed invention describes). 
Regarding Claim 7 Jacono et al. teaches the multiplexed lateral flow assay device according to claim 1, further comprising an all-paper construction ([0066][0073][0085][0086]), wherein:


Regarding Claim 8.  Jacono and Dimagno teach the multiplexed lateral flow assay device according to claim 1, wherein the housing element includes an un-partitioned area for the arrangement of the internal reservoir and the fluid distributor pad in alignment with the two or more lateral flow assays. (An un-partitioned area is defined by a space in the reservoir that could contain other elements. Jacono et al. show that this space is available in figure 9 element 43 where it differs from figure 8 that does not contain the larger area below the inlet.)

Regarding Claim 9. Jacono and Dimagno teach the multiplexed lateral flow assay device according to claim 1 including a fluid distributor described above. Dimagno et al. further teaches that the fluid distributor pad described in claim 1 comprises a single sheet of paper ( the fluidic sample is metered on the center of the porous member 230, e.g., a piece of filter paper (or some comparable material)—see .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jacono et al. (US 2009/0263854A1) in view of Dimagno et al. (US 2016/0025715A1)  as applied to claim 2 above, and further in view of Santiago (WO 2015/200316A1) provided with this office action.

Regarding Claim 3 Jacono and Dimagno teach the multiplexed lateral flow assay device according to claim 2. However, Jacono and Dimagno are silent on the impermeable paper top cover or the impermeable paper bottom cover including a machine readable identifier. 
Santiago discloses a device for detecting the presence of a residue analyte in a sample that includes a test strip. Santiago further discloses a device identifying component that may comprise RFID, a barcode, a QR code, etc. (–see page 8 first paragraph)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Jacono and Dimagno’s apparatus to add a machine readable identifier as taught by Santiago because it would allow for the storage of relevant information such as serial number, manufacturing date, which bodily fluid is intended to be tested, and relevant information modified Jacono and Santiago because each reference is drawn to the art of apparatus and methods of lateral flow devices for the detection of analytes. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacono et al. (US 2009/0263854A1) in view of Dimagno et al. (US 2016/0025715A1)  as applied to claim 1 above, and further in view of Esfandiari (US2016/0258943A1)

Regarding Claim 11 Jacono and Dimagno teach the multiplexed lateral flow assay device according to claim 1. However, Jacono and Dimagno are silent on the lateral flow assay device further comprising an internal container storing a fluid relevant for the test, in fluid communication with the internal reservoir, wherein the container is configured to be sealed until pressed to release the fluid.
Esfandiari teaches an immunoassay test device for use with a liquid solution inside a housing (abstract). Esfandiari further teaches that his test device includes a sealed reservoir filled with the liquid solution which can contain an intergrated solution (i.e. buffer) reservoir. The reservoir has a housing that is formed of a breakable material, such as foil or plastic, which when pierced, permits the fluid stored therein to be squeezed or drained from the reservoir upon applying pressure ( [0099][0100]). 
Jacono modified by Dimagno to include an internal container of Esfandiari because it would allow for the inclusion of an integrated solution (such as a buffer) at a predetermined amount minimizing errors from manual dispensing of a buffer externally using a bottle [0006].  A person of ordinary skill in the art reasonably would have expected success in combining modified Jacono and Esfandiari because each reference is drawn to the art of apparatus and method of lateral flow devices in analyte detection. 

	
	
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono et al. (US 2009/0263854A1) in view of Dimagno et al. (US 2016/0025715A1) as applied to claim 1 above, and further in view of Santiago (WO 2015/200316A1) and Markovsky et al. (EP 1473565A1) provided in this office action.

Regarding Claim 12 Jacono and Dimagno teach the multiplexed lateral flow assay device according to claim 1 comprising an impermeable paper top cover (–see element 20 in Jacono)
However, Jacono et al. is silent on the impermeable paper top cover further comprising a foldable portion and a hinge, the foldable portion, when in an open position, is substantially perpendicular to a remainder of the impermeable paper top cover for direct sample deposition on the fluid distributor pad, a substantially transparent seal is arranged over the at least one of the first window or the second window of the impermeable paper top cover, and the substantially transparent seal includes a fastener 
	Santiago discloses devices and methods for determining a target analyte in a sample using an analysis device which includes a lateral flow assay in some embodiments. Santiago further discloses a top cover (lid 26) covering the sample deposition area such as Jacono’s overlamina (element 20). Santiago’s device can be formed of any suitable material depending on the target analyte (–see page 26 paragraph 3).
Further, the top cover in Santiago’s device (lid 26) has a foldable portion and a hinge (--see hinge 27 and figures 1B & 1C) where when the foldable portion is in open position it can be seen that it is substantially perpendicular to the remainder of the lid as seen in figures 1B & 1C for direct sample deposition ( “when the lid is in an open position the test sample element 20 which may contain a sample to be analyzed, may be placed in the region for holding the test sample element” –page 37 paragraph 4).   
Markovsky et al. discloses a device for detecting the presence of a residue analyte in a sample that includes a test strip. Markovsky et al. further disclose a transparent-tape plastic seal strip 52 with peel tag 54 along the whole cavity holding the test strip. The seal can enclose the test strip 28 therein using a fastener at one end –see figure 7-10, para [0032]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top cover of modified Jacono’s device to have a foldable hinge as taught by Santiago and the transparent seal of modified Jacono, Santiago, and Markovsky because each reference is drawn to the art of using lateral flow devices for analyte detection.   

	
Regarding Claim 13, Jacono, Dimagno, Santiago and Markovsky disclose the multiplexed lateral flow assay device according to claim 12. Markovsky further disclose that the fastener comprises an adhesive (“adhesively secured to strip 52” –see para [0032]).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art disclose the limitations of claim 1. Further, Dimagno teach in [0074] methods of manipulating the fluidic sample in their described “fluid distributor” by coating the underside of the porous member 230 to prevent or restrict fluid transfer so that fluid first enters the respective test elements at a gap in the plastic (or other blocking material) at a defined location. Dimagno et al. further disclose that “by providing respective, Jacono et al. teach that the test assay strips can contain a test and control zone (see [0071]). While Dimagno disclose “gaps” that manipulate fluid into different areas, there is no mention on a control and distribution portion being manipulated. Further the prior art does not disclose in which orientation these gaps are arranged backwards. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 5,108,889) refers to an assay for determining an analyte with a component similar to the fluid distributor pad in the claimed invention spreading a fluid in a capillary flow into two. Figure 21 refers to flowing a sample through spreading pad (618) then being divided into two flow paths, A and B, by an impervious divider 634 –see figure 21. However, Smith et al. does not disclose key limitations such as pressure elements, and the specific orientation of the test strips inside the spacer elements. It also does not disclose that all the components can be made from paper construction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        

/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641